                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                                 :
ANDRE BOYER,                     :
                                 :   Civil Action No. 18-12001 (NLH)
                 Petitioner,     :
                                 :
                 v.              :   OPINION
                                 :
WARDEN SOUTH WOODS STATE         :
PRISON,                          :
                                 :
                 Respondent.     :
                                 :

APPEARANCE:
Andre Boyer, No. 258063/57420A
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Petitioner Pro se

HILLMAN, District Judge

     Pro Se Petitioner Andre Boyer, a prisoner presently

incarcerated at the South Woods State Prison in Bridgeton, New

Jersey, seeks to bring this Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254, without prepayment of the filing

fee or the submission of an application to proceed in forma

pauperis.   See ECF No. 1 (Petition).

     Required Form

     Local Civil Rule 81.2 provides:

            Unless prepared by counsel, petitions to this
            Court for a writ of habeas corpus . . . shall
            be in writing (legibly handwritten in ink or
            typewritten), signed by the petitioner or
            movant, on forms supplied by the Clerk.
L. Civ. R. 81.2(a).   Petitioner did not use the required habeas

form supplied by the Clerk for § 2254 petitions, i.e., AO 241

(modified):DNJ-Habeas-008(Rev.01-2014).    See ECF No. 1.   As a

result, the Court will administratively terminate this matter

and require Petitioner to submit his Petition on the correct

form.

     Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.   Pursuant to Local Civil Rule 81.2(b), whenever a prisoner

submits a petition for writ of habeas corpus and seeks to proceed

in forma pauperis, that petitioner must submit (a) an affidavit

setting forth information which establishes that the petitioner is

unable to pay the fees and costs of the proceedings, and (b) a

certification signed by an authorized officer of the institution

certifying (1) the amount presently on deposit in the prisoner’s

prison account and, (2) the greatest amount on deposit in the

prisoner’s institutional account during the six-month period prior

to the date of the certification.    If the institutional account of

the petitioner exceeds $200, the petitioner shall not be considered

eligible to proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, Petitioner did not prepay the $5.00 filing fee for a

habeas petition as required by Local Civil Rule 54.3(a), nor did

                                 2
Petitioner submit a complete application for leave to proceed in

forma pauperis.   Petitioner must either submit the filing fee or

a complete application to proceed in forma pauperis.

     Conclusion

     The Court will administratively terminate this matter and

require Petitioner to submit his Petition on the correct form

and with either the required filing fee or a complete

application to proceed in forma pauperis.   An appropriate order

follows. 1



Dated: September 28, 2018            s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




1 Without making any findings, the Court notes that § 2254
requires that all grounds must first be exhausted in state
court, 28 U.S.C. § 2254(b), and the petition must be filed
within one year of the conviction becoming final, 28 U.S.C. §
2244(d)(1).
                                3
